Motion granted and Abatement Order filed October 26, 2021.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-21-00236-CV
                                   ____________

             WARRIOR ENERGY SERVICES CORP., Appellant

                                         V.

OILFIELD SPECIALTIES, LLC; DONALD V. UMPHRIES; AND GABOR
                      P. WILLIGER, Appellees


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-46881

                             ABATEMENT ORDER

      Before the court is appellant’s motion to abate this appeal based on the
pendency of another related appeal, No. 14-20-00069-CV. Appellant contends that
because the judgment in this underlying appeal is based on the ostensibly preclusive
effect of the judgment challenged in the related appeal, and because the outcome of
the related appeal would be at least largely dispositive of this present appeal, the
parties’ and the court’s resources would be wasted if this appeal proceeds before the
related appeal is resolved. As we conclude the motion has merit, we issue the
following order:

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket pending the issuance of the mandate in Appeal No. 14-20-00069-CV.
This appeal will be reinstated on this court’s active docket at that time, or when the
parties file a motion to dismiss this appeal or other dispositive motion. The court
will also consider an appropriate motion to reinstate this appeal filed by any party,
or the court may reinstate this appeal on its own motion.



                                       PER CURIAM



Panel Consists of Justices Wise, Jewell, and Poissant.